UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAYWOOD JEROME HOLLINGSWORTH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:99-cr-00058-BO-2)


Submitted:   June 22, 2010                    Decided:   July 6, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Haywood       Jerome      Hollingsworth        appeals       the    forty-six

month sentence imposed by the district court after its finding

that Hollingsworth violated the terms of his supervised release.

Hollingsworth’s        counsel       filed   a    brief    pursuant      to    Anders     v.

California,      386      U.S.      738   (1967),     questioning          whether       the

district   court       individually       assessed     the    statutory        sentencing

factors, but concluding that because Hollingsworth received the

within-Guideline range sentence that he requested, the appeal

presents no meritorious issues.                   Hollingsworth was informed of

his right to file a pro se supplemental brief but has not done

so.    We affirm.

            We    review       a     sentence      imposed    upon       revocation       of

supervised       release       to     ensure       that      it    is     not      plainly

unreasonable.       United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.   2010).       The      first    step   in    this    review       requires    us    to

determine whether the sentence is unreasonable.                           United States

v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                             In assessing

reasonableness,         we       generally        follow     the     procedural          and

substantive components employed in reviewing original sentences.

Id.    Only if the sentence is unreasonable do we proceed to the

second step of the analysis – whether the sentence is plainly

unreasonable.      Id. at 438-39.



                                             2
            A    sentence         is     procedurally          unreasonable                if     the

district    court         “‘fails      to     adequately           explain        the       chosen

sentence.’”        Thompson, 595 F.3d at 547 (quoting Gall v. United

States,    552     U.S.    38,    51   (2007))       (alteration          omitted).               The

district court “may not presume that the Guidelines range is

reasonable,” but “must make an individualized assessment based

on   the   facts    presented”         by    applying     the       relevant          §    3553(a)

factors to the circumstances of the case.                          Gall, 552 U.S. 38, 50

(2007).     “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”                    Thompson, 595 F.3d at 547

(internal quotation marks omitted).

            We     recently       addressed       in     Thompson         the     appropriate

standards of appellate review for the sort of procedural error

Hollingsworth alleges here.                 “[A] defendant need only ask for a

sentence    outside       the    range      calculated        by    the   court           prior    to

sentencing in order to preserve his claim for appellate review.”

Id. at 546.         Where, as here, the party fails to preserve his

claim, we review the claim for plain error.                               See id. at 546.

Because    Hollingsworth         argued       for,      and    received,          a       sentence

within the Guideline range, he has failed to preserve his claim

of   procedural     unreasonableness,             and    our       review    is       for       plain

error.

                                              3
             To    establish         plain       error,      Hollingsworth           “must   show

that    an   error      (1)    was        made   (2)    is    plain        (i.e.,     clear    or

obvious), and (3) affects substantial rights.”                             United States v.

Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                              Our review of the

record leads us to conclude that Hollingsworth cannot show that

his substantial rights were affected by the claimed error.                                    See

id. at 580 (holding that, where counsel “urged [the district]

court    only     to   impose       a     sentence     within       the    Guideline     range,

which it did,” appellant could not show that error affected his

substantial rights).

             Nor        was         the      sentence          imposed          substantively

unreasonable.          We deem a sentence within the properly calculated

Guideline range to be presumptively reasonable.                                 United States

v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                              Here, the district

court    sentenced        Hollingsworth           within      the     properly-calculated

Guidelines        range,      and       Hollingsworth         advances         no    persuasive

reason to rebut the presumption of reasonableness that there be

attached.       Accordingly, because Hollingsworth’s sentence was not

unreasonable, we affirm the district court’s judgment.

             We dispense with oral argument because the facts and

legal    contentions          are    adequately        presented          in   the    materials

before    the     court    and      argument         would    not    aid       the   decisional

process.

                                                                                       AFFIRMED

                                                 4